UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4951



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WISTER PATRICK GATES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-03-616)


Submitted:   September 30, 2005           Decided:   November 8, 2005


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellant. James Strom Thurmond, Jr., United States
Attorney, Columbia, South Carolina, Isaac L. Johnson, Jr.,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Wister   Patrick     Gates   pled      guilty   to   conspiracy     to

distribute and to possess with intent to distribute fifty grams or

more   of   cocaine    base   and    cocaine,     21    U.S.C.     §   846   (2000);

possession with intent to distribute fifty grams or more of cocaine

base    and     cocaine,      21    U.S.C.      §§     841(a)(1),       (b)(1)(A),

(b)(1)(C)(2000); using and carrying firearms in relation to a drug

trafficking crime, 18 U.S.C. § 924(c)(1); and possession of a

firearm by a convicted felon, 18 U.S.C. §§ 922(g), 924(a)(2)

(2000).     He was sentenced to 276 months of imprisonment.                   Gates’

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising the issue of whether the district court

imposed a reasonable sentence, but asserting that, in her view,

there are no meritorious issues for appeal.              Gates has filed a pro

se supplemental brief.

              On appeal, Gates argues that he should have received a

shorter sentence.       Our review of the record convinces us that the

district court correctly determined the applicable sentencing range

under the Federal Sentencing Guidelines.                  To the extent Gates

asserts error in the district court’s decision to sentence him to

a particular term of imprisonment within the properly calculated

Guidelines range, such an exercise of discretion by the district

court is not reviewable.           United States v. Porter, 909 F.2d 789,

794 (4th Cir. 1990). Furthermore, it is well established that this


                                      - 2 -
court does not review the extent of a downward departure unless the

departure resulted in an illegal sentence or resulted from an

incorrect application of the Guidelines. United States v. Hill, 70

F.3d 321, 324 (4th Cir. 1995).

          Pursuant to Anders, we have reviewed the record for

reversible error and found none.    We further find no merit to the

arguments raised in Gates’ pro se supplemental brief. We therefore

affirm his convictions and sentence.      This court requires that

counsel inform her client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                                 - 3 -